Special proceeding to compel the holder of a mortgage, insured by the Federal Housing Administrator, to execute an assignment of the mortgage. The mortgage contract was entered into prior to the enactment of the amendment to section 275 of the Real Property Law by chapter 831 of the Laws of 1940. The amendment exempts mortgages thus insured from assignment. Resettled final order dismissing the petition on the merits, insofar as appealed from, and judgment dismissing the petition and awarding costs, unanimously affirmed, with $10 costs and disbursements to respondent-appellant. No opinion. The cross appeal from the part of the order which, it is claimed, denies the motion to dismiss the proceeding on the ground that the court lacks jurisdiction, power and authority to entertain it, is dismissed, without costs. Present — Lewis, P. J., Carswell, Johnston, Adel and Aldrich, JJ. [186 Misc. 299.]